IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20655
                         Summary Calendar
                        __________________


ELLAR PERRY SIMPSON,

                                           Plaintiff-Appellant,

versus

CHARLES RAY TAYLOR;
HOUSTON INDEPENDENT SCHOOL DISTRICT,

                                           Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-93-CV-2723
                        - - - - - - - - - -
                            May 22, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Ellar Perry Simpson has filed motions to proceed in forma

pauperis (“IFP”) on appeal, for transcripts at government

expense, and for appointment of counsel.

     Because Simpson’s proposed issues for appeal concern only

the credibility of witnesses, her appeal is frivolous.     See

Martin v. Thomas, 973 F.2d 449, 453 n.3 (5th Cir. 1992) (an


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20655
                                -2-


appellate court may not weigh conflicting evidence or determine

the credibility of witnesses); Jackson v. Dallas Police Dep’t,

811 F.2d 260, 261 (5th Cir. 1986).

     Simpson’s motion to proceed IFP is DENIED and her appeal is

DISMISSED as frivolous.   5th Cir. R. 42.2.

     Simpson’s motion for transcripts at government expense and

for appointment of counsel are DENIED as moot.